Citation Nr: 1647472	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for diabetes due to Quetiapine (Seroquel), to include as secondary to acquired psychiatric disorder diagnosed as depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1973 to October 1979, with additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran initially requested a Travel Board hearing in the July 2012 substantive appeal.  He then indicated in a June 2013 correspondence that he desired a video conference hearing.  Thereafter, the Board scheduled a video conference hearing for July 2016.  However, the Veteran indicated to the Board in June 2016 that he was canceling his hearing request.  His request is considered withdrawn. 38 C.F.R. § 20.704 (2015).

The Board notes in a November 2004 rating decision the Veteran's claim for posttraumatic stress disorder (PTSD) was denied.  In a March 2006 rating decision, the claim for service connection for depression was denied.  Subsequently, the Veteran's psychiatric claim was granted in an October 2014 rating decision in which the Veteran was awarded a rating of 30 percent from December 8, 2008 to March 31, 2014, and 70 percent thereafter.  Further, his rating was increased in a May 2015 rating decision to 100 percent, effective November 13, 2014.  As the issue of service connection for PTSD was granted during the appeal, that issue is no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue has been recharacterized to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes.  He contends his diabetes was caused by a glucose level spike, as a result of taking the medication Seroquel prescribed to him at the Biloxi VA Medical Center.

Review of the VA treatment records show the Veteran was placed on Seroquel in August 2005 at 25 mg.  Prior to 2005, the Veteran had reported psychiatric symptoms, including memory loss, nightmares and occasional auditory and visual hallucinations which necessitated the Seroquel prescription.  The Veteran reported that the Seroquel improved these psychiatric symptoms somewhat.

An October 2005 VA treatment record showed the Veteran had blood work drawn at that time which revealed a glucose level of 263.  The VA physician indicated that this glucose level was quite elevated, above the normal high of 110.  Thereafter, she prescribed the diabetic medication Metformin for the Veteran.

With regard to the diabetes claim under 38 U.S.C.A. § 1151, positive and negative medical evidence was obtained.  An August 2009 VA opinion indicated "it is as likely as not that Quetiapine (Seroquel) could have caused the diabetes."  In contrast, the June 2010 and June 2012 VA opinions provided negative opinions.  The June 2010 examiner concluded that he could not state with medical certainty that Seroquel resulted in the Veteran developing diabetes without speculation, given the uncertainty of the relevant medical literature.  Further, the June 2012 examiner noted that the Veteran's diabetes is merely coincident with his treatment involving Seroquel and that he has a long history of obesity which most likely led to the development of his type II diabetes.

The Veteran asserts that he took that drug to treat his service-connected psychiatric disability.  As noted above, the Veteran suffered psychiatric symptoms, including depression, hallucinations and sleep difficulties prior to 2005.  He was then treated for such with Seroquel in August 2005, which caused a spike in his blood glucose level.  Thereafter, the Veteran was diagnosed with diabetes mellitus.  Further, the Veteran's psychiatric claim was granted in an October 2014 rating decision.  As such, the RO must consider whether secondary service connection is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA medical records dated since May 2014 with the claims file.  Any other pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously aware of a relationship between his service-connected psychiatric treatment and the onset of his diabetes.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, onset and likely etiology of his diabetes.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

a) The examiner must opine whether it is at least as likely as not that the prescribed Seroquel caused the Veteran's diabetes mellitus.

b) If so, the examiner must opine whether it is at least as likely as not that the medication used to treat the Veteran's service-connected psychiatric disorder caused or aggravated his diabetes mellitus.

This opinion should include a discussion of the relationship between the Veteran's psychiatric symptoms prior to 2005, the Seroquel prescription and the blood glucose readings from August 2005.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements.  He or she must also include a complete rationale for all opinions expressed.

4. Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

